IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE §                     No. 15, 2021
 PETITION  OF  MAURICE §
 COOPER FOR A WRIT OF §
 MANDAMUS              §

                          Submitted: January 21, 2021
                          Decided:   February 26, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                        ORDER

      After consideration of the petition for a writ of mandamus and the State’s

answer, it appears to the Court that:

      (1)    The petitioner, Maurice Cooper, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of mandamus

requiring the Superior Court to decide a motion that Cooper filed in that court. The

State of Delaware has filed an answer and motion to dismiss the petition. After

careful review, we conclude that the petition must be dismissed.

      (2)    Cooper commenced an action in the Superior Court seeking return of

property that was seized during a criminal investigation. Trial was scheduled to

begin in June 2020, but on May 18, 2020, the Superior Court postponed the pretrial

conference and the trial because of the COVID-19 pandemic.

      (3)    On September 28, 2020, Cooper filed a “Motion Pursuant to Superior

Court Civil Rule 15(c) Under Relating Back and Superior Court Civil Rule 50
Motion for Judgment as a Matter of Law” (the “Motion for Judgment”). On October

19, 2020, the State responded to the Motion for Judgment, and Cooper replied on

November 1, 2020. On December 14, 2020, the Superior Court denied the Motion

for Judgment.

         (4)     On January 13, 2021, Cooper filed a petition for a writ of mandamus in

this Court. In the petition, Cooper seeks an order requiring the Superior Court to

decide the Motion for Judgment.

         (5)     A writ of mandamus will issue only if the petitioner can show: (i) a

clear right to the performance of a duty; (ii) that no other adequate remedy is

available; and (iii) that the Superior Court has arbitrarily failed or refused to perform

its duty.1 “[I]n the absence of a clear showing of an arbitrary refusal or failure to

act, this Court will not issue a writ of mandamus to compel a trial court to perform

a particular judicial function, to decide a matter in a particular way, or to dictate the

control of its docket.”2

         (6)     There is no basis for the issuance of a writ of mandamus in this case.

The Superior Court decided the Motion for Judgment on December 14, 2020.

Although Cooper disagrees with the disposition of that motion, the Superior Court




1
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
2
    Id.
                                                    2
has not failed or refused to act. Cooper’s request for an order directing the Superior

Court to decide the Motion for Judgment is therefore without merit as well as moot.3

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to dismiss is

GRANTED. The petition for the issuance of a writ of mandamus is DISMISSED.



                                                  BY THE COURT:


                                                  /s/ Collins J. Seitz, Jr.
                                                       Chief Justice




3
    In re Rhoades, 2006 WL 1375082 (Del. May 18, 2006).
                                              3